952 So. 2d 1261 (2007)
David SMYLY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-4850.
District Court of Appeal of Florida, Fourth District.
April 11, 2007.
David Smyly, Boca Raton, pro se.
Bill McCollum, Attorney General, Tallahassee, and Thomas A. Palmer, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Appellant challenges the revocation of his probation, claiming that the trial court erred in denying his motion for discharge under the speedy trial rule. However, Florida Rule of Criminal Procedure 3.191 does not apply to revocation of probation proceedings. See Piz v. State, 826 So. 2d 1063 (Fla. 2d DCA 2002); Gonzalez v. State, 447 So. 2d 381, 382 (Fla. 3d DCA 1984). We therefore affirm but remand for the trial court to enter a written order of revocation of probation.
Affirmed and remanded.
WARNER, POLEN and HAZOURI, JJ., concur.